Norval, J.
This is an appeal from, a decree rendered in the court below on the 17th day of November, 1893, foreclosing a tax lien. The transcript was filed in this court, and the appeal docketed, on May 18, 1894, which was more than six months after the rendition of the decree; hence this court has no jurisdiction of the cause. (Verges v. Roush, 1 Neb., 113; Glore v. Hare, 4 Neb., 131; Schuyler v. Hanna, 28 Neb., 601; Fitzgerald v. Brandt, 36 Neb., 683; Withnell v. City of Omaha, 37 Neb., 621; Omaha Loan & Trust Co. v. Ayer, 38 Neb., 891.) The appeal is accordingly
Dismissed.